Abatement Order filed April 4, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00113-CR
                               NO. 14-19-00116-CR
                                   ____________

                      RAUL AARON TADEO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1522508 and 1522474

                            ABATEMENT ORDER

      The trial court, the Hon. Vanessa Velasquez, presiding, did not submit
findings of fact and conclusions of law on the voluntariness of appellant’s statement.
Article 38.22, section 6 of the Texas Code of Criminal Procedure requires the trial
court to make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141,
142 (Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the required
findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d
779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before May 3, 2019.

      The appeals are abated, treated as closed cases, and removed from this Court’s
active docket. The appeals will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeals filed by either party.

                                    PER CURIAM